Citation Nr: 1452922	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2013 the Veteran testified by videoconference from the Cleveland RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an opinion dated in January 2010 a VA audiology examiner stated that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of any event in service because "there was no significant shift in his hearing during his tour of duty;" however, the examination report did not contain the in-service audiometric results, and the examiner did not explain what was meant by "significant shift."  This seems particularly noteworthy in light of the evidence showing a 10 unit threshold shift in the right ear at both 2000 and 3000 Hertz between service entrance and service separation, as well as a hearing loss (but not a disability) at the 3000 Hertz level in the right ear at service separation.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Remand for clarification of the January 2010 opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2010 VA audiology examiner for an addendum to the 2010 examination report.  The examiner is specifically requested to set forth, in this addendum, the in-service audiometric results (before and after ANSI conversation); and quantify the amount of threshold shift that would depict the onset of hearing loss.  If any of the Veteran's threshold shifts do not represent a hearing loss, a discussion of what the changes more likely represent should be provided.  

If the 2010 examiner is no longer available, schedule the Veteran for a new VA audiology examination.  The examiner should review the claims file, including the favorable 2012 statement from the private Ear, Nose, and Throat physician, Dr. Abbass.  All indicated tests should be done, and all findings reported, in detail, in the examination report.  The in-service audiometric results (before and after ANSI conversation) should also be included in the examination report.  The examiner is then specifically requested to opine as follows:  

a) whether it is at least as likely as not that the Veteran's current left ear hearing loss was incurred in service; 

b) whether it is at least as likely as not that the Veteran's current right ear hearing loss was incurred in service; and

c) whether it is at least as likely as not that the Veteran's tinnitus was incurred in service, or is secondary to hearing loss.

In formulating the requested opinions the examiner should note that the Veteran's exposure to loud noise during service is acknowledged.  

A complete rationale for all opinions should be set forth in the report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so state in the examination report, and explain why that is so.

2.  After completion of the above, re-adjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

